Name: Council Decision of 12 July 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: 2011-08-05

 5.8.2011 EN Official Journal of the European Union L 202/1 COUNCIL DECISION of 12 July 2011 on the signing, on behalf of the European Union, and the provisional application of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (2011/491/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 May 2006, the Council adopted Regulation (EC) No 764/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (1). (2) The Protocol setting out the fishing opportunities and financial contribution provided for in the said Partnership Agreement expired on 27 February 2011. (3) The Union has negotiated with the Kingdom of Morocco (hereinafter referred to as Morocco) a new Protocol providing EU vessels with fishing opportunities in waters falling within the sovereignty or jurisdiction of Morocco. (4) On the conclusion of those negotiations, the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (hereinafter referred to as the Protocol) was initialled on 25 February 2011. (5) In order to allow EU vessels to carry out fishing activities, Article 12 of the Protocol provides for it to be applied on a provisional basis from 28 February 2011. (6) The Protocol should be signed and applied on a provisional basis, pending the completion of the procedures for its formal conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (hereinafter referred to as the Protocol) is hereby authorised on behalf of the Union, subject to its conclusion. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion. Article 3 The Protocol shall be applied on a provisional basis from 28 February 2011, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) Council Regulation (EC) No 764/2006 of 22 May 2006 (OJ L 141, 29.5.2006, p. 1).